DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/20/2022. Claims 1-4 and 7-9 are amended. Claims 1-12 are currently pending.
The rejection of claims 1-12 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Shiroff and Daniels have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified in view of Sorensen and Shiroff as discussed below, necessitated by the amendments to the claims.
	Applicant argues the references do not teach claim 1, specifically the second end of the suture and the suture loop extending through the tissue claimed, since the loop of suture would be accessible through the large opening disclosed in Sorensen and there would be no need for the loop to extend from the anchor assembly positioned at the fascia to the dermis (Remarks, pgs. 8-9). Applicant further argues Shiroff and Daniels do not remedy the deficiencies of Sorensen (Remarks, pgs. 10-12).
	In response to applicant’s first argument, it is respectfully submitted Sorensen discloses suture 620 under tension via inserter 15 and pulled proximally (para. [0203]). One of ordinary skill would’ve understood the suture of Sorensen to extend through the layers of tissue as evidenced in fig. 1 and Table 1 of Recoules-Arche describing inherent layers of tissue of the body. When suture 620 is pulled proximally as discussed below, inserter 15 is manipulated by the user and would extend through the layers of tissue regardless of the size of the incision (para. [0203]). Therefore, Sorensen (as modified) teaches the claimed limitations, since suture 620 would extend through the layers of tissue due to tension from inserter 15 applied externally of the patient during manipulation.
	In response to applicant’s second argument, it is respectfully submitted the rejection has been modified and Daniels is no longer relied upon. Therefore, Sorensen (as modified) teaches the claimed limitations as discussed above, and Shiroff is relied upon to teach entry/placement within specific tissue layers as discussed below.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/720,593; 61/866,955; 14/068,406; 61/915,433; 61/984,431; 14/461,992; 62/427,879; and 15/827,322, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed applications above fail to provide adequate support or enablement for the method steps as recited in independent claim 1, specifically forming an opening through the dermis and superficial fascia…and causing the lead to move through the fat layer. Therefore, the effective filing date of the application is 11/09/2018, since Application No. 62/758,157 is the only prior-filed application providing adequate support for the limitations as recited in the claims.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, the phrase “the opposing side” should read “an opposing side”.
In claim 7, line 2, the phrase “wherein passing” should read “wherein the passing”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feature for stabilizing” in claim 10.
	 Pg. 50 lines 15-18 of the instant spec. describes the “feature for stabilizing” as grooves. “Feature for stabilizing” uses the generic placeholder “feature” coupled with the term “stabilizing”, and the term “feature” is not preceded by a structural modifier since the term “stabilizing” does not imply any structure.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 2015/0051621 A1) in view of Shiroff (US 2018/0008311 A1) (all references previously of record).
	Regarding claim 1, Sorensen discloses (abstract; paras. [0176]-[0206]; figs. 53-85) a method for anchoring a sensory nerve stimulator (SNS) lead to the anatomy of a patient, the method comprising: 
	providing an anchor assembly (anchor system 600, figs. 74-85) comprising: 
		a body (body of anchor 615, fig. 78) having a distal end (630), a proximal end (635), a longitudinal axis extending between the distal end and the proximal end (fig. 78), a bore (660) extending through the body substantially perpendicular to the longitudinal axis of the body (paras. [0199]-[0200]; figs. 78-80), a flexible finger (675) extending distally within the body (figs. 78-80), the flexible finger being formed by a recess (665) formed on one side of the body and a U-shaped slot (670) formed on the opposing side of the body (para. [0220]; figs. 78-80), wherein the distal end of the finger is spaced from a bottom edge of the U-shaped slot (finger 675 spaced from bottom edge of U-shaped slot 670, para. [0200]; figs. 78-80); and 
		a suture (620, para. [0200]; fig. 83) having a first end, a second end (includes distal end 710 and proximal segment 720, para. [0201]; fig. 83) and an intermediate portion extending therebetween (fig. 83), the intermediate portion of the suture extending through the bore of the body (suture 620 extends into vertical bore 660, para. [0201]; fig. 83), forming a suture loop adjacent to the body (loop 725, fig. 83), back through the bore of the body (fig. 83), passing through the recess and extending out of the U-shaped slot (para. [0201]; fig. 83); 
	forming an opening through the dermis and fascia (lead 605 secured to fascia 610 via anchor set in fascia, which one of ordinary skill would’ve understood to include forming an opening through dermis and fascia during procedure, as evidenced by pg. 48 lines 1-9 of the instant spec. and US 2007/0016298 A1 to Recoules-Arche, depicting layers of fascia and skin inherent to the body, see para. [0079]; fig. 1 and Table 1 of Recoules-Arche; paras. [0025], [0176]-[0183], [0197]-[0198] and [0203]; fig. 85 of Sorensen); 
	positioning the SNS lead through the suture loop in the anchor assembly (lead 605 passed through loop, para. [0203]; fig. 85).
	However, Sorensen fails to explicitly disclose forming the opening specifically through the superficial fascia; passing the anchor assembly through the fat layer anterior to the superficial fascia and through the thorocolumbar fascia and positioning the body of the anchor assembly anterior to the thorocolumbar fascia, with the second end of the suture and the suture loop extending through the thorocolumbar fascia, the fat layer, the superficial fascia and the dermis; passing the SNS lead through the opening in the superficial fascia and positioning the SNS lead in the fat layer disposed anterior to the superficial fascia; and pulling the second end of the suture so as to cause the body of the anchor assembly to engage the anterior surface of the thorocolumbar fascia and to cause the SNS lead to move anteriorly through the fat layer and toward the thorocolumbar fascia until the SNS lead reaches a desired depth in the fat layer.
	Shiroff teaches (paras. [0058]-[0073]; figs. 3-4I), in the same field of endeavor, a system for implanting an electrode lead for treatment of back pain including implanting an electrode lead past the superficial and thoracolumbar fascia (para. [0062]) by forming an opening through the superficial fascia (insertion site includes needle penetrating superficial fascia, para. [0056]; figs. 4b-4d), and positioning the electrode past the thorocolumbar fascia (para. [0062]), for the purpose of providing efficient implantation of an electrode lead secured within the patient used to restore muscle function of local segmental muscles associated with lumbar spine stabilization without disruption of the electrode lead post-implantation due to surrounding anatomical structures (para. [0044]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorensen’s method to include implantation of the lead by forming an opening through the superficial fascia and positioning the anchor past the thorocolumbar fascia as claimed, as taught in Shiroff, such that the anchor is positioned anterior to the thorocolumbar fascia, in order to provide efficient implantation of an electrode lead secured within the patient used to restore muscle function of local segmental muscles associated with lumbar spine stabilization without disruption of the electrode lead post-implantation due to surrounding anatomical structures.
	Sorensen (as modified) further teaches passing the anchor assembly through the fat layer anterior to the superficial fascia and through the thorocolumbar fascia and positioning the body of the anchor assembly anterior to the thorocolumbar fascia (as evidenced by fig. 1 and Table 1 of Recoules-Arche, the skin layers are inherent to the body; therefore, Sorensen (as modified) further teaches anchor 615 placed anterior to the thorocolumbar fascia as depicted in fig. 85 of Sorensen, and since suture loop 725 extends through inserter 15 placed within the layers of tissue (para. [0203] of Sorensen), anchor 615 would pass through fat layer anterior to the superficial fascia and positioned as depicted in fig. 85 of Sorensen), with the second end of the suture and the suture loop extending through the thorocolumbar fascia, the fat layer, the superficial fascia and the dermis (suture loop 725 extends through inserter 15 including at least a portion external of the patient, therefore suture 620 would extend through all layers of tissue inherent to the body, since suture is pulled proximally to tension the anchor, which one of ordinary skill would’ve understood to include applying tension via inserter 15 manipulated externally by the user, paras. [0197] and [0203]; figs. 74-85 of Sorensen); passing the SNS lead through the opening in the superficial fascia and positioning the SNS lead in the fat layer disposed anterior to the superficial fascia (fig. 85 of Sorensen depicts lead placed posterior to fascia 610, and as evidenced by fig. 1 and Table 1 of Recoules-Arche, fat layer exists inherently posterior to the thorocolumbar fascia, therefore lead would be placed in fat layer); and pulling the second end of the suture so as to cause the body of the anchor assembly to engage the anterior surface of the thorocolumbar fascia and to cause the SNS lead to move anteriorly through the fat layer and toward the thorocolumbar fascia until the SNS lead reaches a desired depth in the fat layer (suture tensioned, which one of ordinary skill would’ve understood to encompass movement of lead anteriorly as suture is tensioned in a proximal direction, paras. [0197] and [0203] of Sorensen).
	Regarding claim 2, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches wherein the body of the anchor assembly is passed through the thorocolumbar fascia while the longitudinal axis of the body extends transverse to the anterior surface of the thorocolumbar fascia, and further wherein the body of the anchor assembly is turned after passing through the thorocolumbar fascia so that the longitudinal axis of the body extends substantially parallel to the anterior surface of the thorocolumbar fascia (anchor 615 is turned as it is ejected from inserter 15, therefore one of ordinary skill would’ve understood anchor to be transverse to thorocolumbar fascia until ejected from inserter and then remain parallel upon placement past fascia 610, para. [0203] of Sorensen).
	Regarding claim 3, Sorensen (as modified) teaches the method of claim 2. Sorensen further discloses wherein the distal end of the body of the anchor assembly is slanted (inclined distal end surface 645/650, para. [0199]; fig. 79), wherein the first end of the suture comprises an enlargement (large ball or knot 715, para. [0201]; fig. 83), and further wherein the body of the anchor assembly is turned by pushing the body of the anchor assembly distally against the enlargement (anchor pivots on ball and rotates within deployed area, paras. [0106] and [0203]).
	Regarding claim 4, Sorensen (as modified) teaches the method of claim 3. Sorensen further discloses wherein the enlargement of the suture is held in position while the body of the anchor assembly is pushed distally against the enlargement (ball prevented from further distal movement and therefore held in position, para. [0106]; fig. 38).
	Regarding claim 5, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches further comprising an inserter (15, para. [0203]), wherein the inserter comprises a hollow needle having a pointed end and a lumen (shaft 195 including hollow tube and sharp point 225, para. [0097]), and further wherein the body of the anchor assembly is disposed in the lumen of the hollow needle while the body of the anchor assembly is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood body of anchor 610 to be disposed in lumen of inserter 15 as it is deployed through fascia, para. [0203]; fig. 85 of Sorensen).
	Regarding claim 6, Sorensen (as modified) teaches the method of claim 5. Sorensen further discloses wherein the hollow needle comprises a slot (227, para. [0097]) communicating with the lumen, and further wherein the loop of suture extends through the slot while the body of the anchor assembly is disposed in the lumen of the hollow needle (suture 30 including loop 320 extends out of slot 227 and then secured to suture cleats 290, para. [0100]).
	Regarding claim 7, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches wherein passing the body of the anchor assembly through the thorocolumbar fascia is performed without using imaging technology to visualize the thorocolumbar fascia (anchor 610 deployed through fascia via inserter 15; since Sorensen is silent as to any imaging techniques of fascia itself, one of ordinary skill would’ve understood the procedure to be performed without visualization, para. [0203] of Sorensen).
	Regarding claim 8, Sorensen (as modified) teaches the method of claim 7. Sorensen (as modified) further teaches wherein sense of feel is used to determine when the body of the anchor assembly is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood sense of feel to be used when anchor 610 is deployed through inserter 15, since the anchor is deployed through tissue and therefore the operator/user would use sense of feel to a certain extent during the procedure, para. [0203] of Sorensen).
	Regarding claim 9, Sorensen (as modified) teaches the method of claim 8. Sorensen (as modified) further teaches wherein the body of the anchor assembly is carried by an inserter while the body of the anchor assembly is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood body of anchor 610 to be disposed in lumen of inserter 15 as it is deployed through fascia, para. [0203]; fig. 85), and further wherein resistance to the inserter passing through the thorocolumbar fascia is used to determine when the body of the anchor assembly is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood the operator/user to feel resistance to tissue when deploying anchor, since anchor 610 and lead 605 are deployed along multiple portions of tissue and would therefore feel a level of resistance during the procedure, para. [0203]; figs. 84-85).
	Regarding claim 10, Sorensen (as modified) teaches the method of claim 1. Sorensen further discloses wherein the SNS lead comprises a feature for stabilizing the loop of suture relative to the SNS lead (figs. 84-85 depicts lead 605 including feature for stabilizing the suture relative to the lead such as grooves, which correspond to the structure disclosed for the feature for stabilizing interpreted under 112(f), figs. 84-85).
	Regarding claim 11, Sorensen (as modified) teaches the method of claim 10. Sorensen further discloses wherein the feature comprises a groove extending around at least a portion of the SNS lead (figs. 84-85).
	Regarding claim 12, Sorensen (as modified) teaches the method of claim 11. Sorensen further discloses wherein the groove is formed in a collar which is disposed about at least a portion of the SNS lead (figs. 84-85 depict grooves formed in a collar disposed about at least a portion of lead 605).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0283835 A1 to Bentley, disclosing a tissue fixation device including a suture loop.
US 2016/0175581 A1 to Gordon, disclosing a lead anchoring device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771